                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                     CRIMINAL ACTION NO. 5:97-CR-00001-KDB

 UNITED STATES OF AMERICA,


    v.                                                            ORDER

 SEAN LAMONT DUDLEY,

                 Defendant.


         THIS MATTER is before the Court on Defendant’s Motion for Reconsideration of this

Court’s June 11, 2021 Order. (Doc. No. 224).

         On June 11, 2021, this Court entered an order denying Defendant’s motion for

compassionate release for failure to exhibit extraordinary and compelling reasons justifying

release. The Court interpreted Defendant’s motion as requesting compassionate release on

COVID-19 grounds, which he had done multiple times before. The Court denied the motion

because Defendant had received the COVID-19 vaccine. Defendant then moved for

reconsideration on June 21, 2021, arguing that the Court did not address his arguments under

United States v. McCoy, 981 F.3d 271 (4th Cir. 2020). Specifically, Defendant argues that if he

were sentenced today, (1) his prior New Jersey conviction would not qualify as a “serious drug

felony” and would no longer be subject to the § 851 enhancement, and (2) he would no longer be

considered a career offender under United States v. Norman, 935 F.3d 232 (4th Cir. 2019).

         Defendant cites to the Fourth Circuit’s recent decision in United States v. McCoy, 981 F.3d

271 (4th Cir. 2020), for the proposition that the Court can consider these subsequent changes in

the law as extraordinary and compelling reasons justifying release. While Defendant is correct that




          Case 5:97-cr-00001-KDB Document 229 Filed 08/16/21 Page 1 of 3
the Court may consider these (and many other circumstances) extraordinary and compelling

reasons under § 3582, the Court finds that there are no such reasons presented in this case. First,

Defendant is correct that his prior New Jersey conviction would not qualify as a “serious drug

felony” today. However, the First Step Act’s amendment to 21 U.S.C. § 851 apply to “any offense

that was committed before the date of this Act, if a sentence for the offense has not been imposed

as of such date of enactment.” Thus, the provision has not been made retroactive. Furthermore,

even if Defendant were sentenced today, the Government could use Defendant’s prior Maryland

conviction of Robbery with a Deadly Weapon as a “serious violent felony” as an § 851 predicate.

       Second, Defendant would still be considered a career offender if sentenced today. In

Norman, the Fourth Circuit held that § 846 offenses do not qualify as a generic conspiracy under

the career offender guideline of Section 4B1.2(b), thus a § 846 conspiracy does not qualify as a

“controlled substance offense” under the Sentencing Guidelines. While Defendant was convicted

on one count of Conspiracy to Possess with Intent to Distribute Cocaine in violation of § 846, he

was also convicted of Possession with Intent to Distribute Cocaine and Aiding and Abetting.

Consequently, he would still qualify as a career offender based on his possession conviction.

Furthermore, his predicate offenses of Distribution of Cocaine and Robbery with a Deadly Weapon

appear to still qualify as predicate offenses.

       Because the Court has found that Defendant has failed to show extraordinary and

compelling reasons warranting his release, it need not discuss the § 3553(a) factors.

       IT IS THEREFORE ORDERED that Defendant’s Motion for Reconsideration of this

Court’s June 11, 2021 Order, (Doc. No. 224), is DENIED.




         Case 5:97-cr-00001-KDB Document 229 Filed 08/16/21 Page 2 of 3
SO ORDERED.


                   Signed: August 16, 2021




 Case 5:97-cr-00001-KDB Document 229 Filed 08/16/21 Page 3 of 3
